Case 0:18-cv-61348-WPD Document 81 Entered on FLSD Docket 05/30/2019 Page 1 of 7



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 18-61348-CIV-DIMITROULEAS/SNOW

  SUSAN GOLDSTEIN,

                 Plaintiff,
  v.

  MSC CRUISES, S.A.,

              Defendant.
  ____________________________/

                              REPORT AND RECOMMENDATIION

                 THIS CAUSE is before the Court on the Plaintiff’s Motion for Sanctions (ECF No.

  59), which was referred to the undersigned by the Honorable William P. Dimitrouleas (ECF No. 60).



                                            BACKGROUND

                 At depositions on March 7, 2019, which had been scheduled by the Defendant as to

  two of the Plaintiff's treating medical providers (Boris Shapiro, physical therapist, and Dr. Lesley

  Warren, podiatrist), the Plaintiff's counsel learned that defense counsel had "previously spoken" to

  the witnesses. (ECF No. 59, at 2) The Plaintiff claims that such conversations violated Fla. Stat. §

  456.057 and she seeks various sanctions as a result of the alleged violations. In addition to the

  allegedly improper conversations in advance of the depositions, the Plaintiff also seeks sanctions

  against Mr. Shapiro for his refusal to answer certain of the questions posed by the Plaintiff, but the

  Plaintiff failed to provide notice to Mr. Shapiro of the requested sanctions, and also fails to cite any

  basis for the award of sanctions other than the Florida statute noted above.

                 The Plaintiff seeks an order striking Mr. Shapiro and Dr. Warren as witnesses and an
Case 0:18-cv-61348-WPD Document 81 Entered on FLSD Docket 05/30/2019 Page 2 of 7



  order “striking” their records. Alternatively, the Plaintiff seeks to compel Mr. Shapiro to attend

  another deposition, and to bear the costs himself, “to answer counsel for Plaintiff’s questions,” and

  also that Mr. Shapiro be required to pay the costs of the prior deposition, including Plaintiff’s

  counsel’s fee for conducting the deposition. The Plaintiff also seeks her attorneys’ fees for preparing

  the Motion for Sanctions and “a financial sanction against both Mr. Shapiro and Dr. Warren.” (ECF

  No. 59)

                   The Court finds no basis for an award of the sanctions sought by the Plaintiff.



                                             DISCUSSION

                   According to Florida law, a patient's medical records are protected from disclosure

  by her medical professionals unless certain requirements have been met. Fla. Stat. § 465.057.

  Medical records can be disclosed, for example, in a civil case "upon the issuance of a subpoena from

  a court of competent jurisdiction and proper notice to the patient ... by the party seeking such

  records." Fla. Stat. § 465.057(7)(a)(3). The Plaintiff admits that Fla. Stat. § 456.057 does not provide

  for a sanction for violation of the statute. Despite this lack of authority for her Motion for Sanctions

  based on a violation of that Florida statute, the Plaintiff argues that the Court “indisputably has the

  authority to issue an appropriate sanction.” (ECF No. 68, at 6) The Plaintiff, fails, however, to

  provide citation to any persuasive authority indicating that sanctions are appropriate in the present

  circumstances.



  Request for sanctions based on pre-deposition conversations with defense counsel

                   In her Motion the Plaintiff claims that defense counsel's conversation with Boris


                                                     2
Case 0:18-cv-61348-WPD Document 81 Entered on FLSD Docket 05/30/2019 Page 3 of 7



  Shapiro, the Plaintiff's "treating physical therapist" was "about his treatment of Plaintiff," and also

  that the discussion was about "his medical records pertaining to" to the Plaintiff. Id. The Plaintiff

  subsequently clarified that she was not accusing defense counsel of having discussed "the substance"

  of the Plaintiff's medical records. Plaintiff's Reply (ECF No. 68), at 6.

                  Defense counsel provided a declaration that prior to the deposition he had received

  medical records from Mr. Shapiro, pursuant to medical authorization forms signed by the Plaintiff

  on August 28, 2018. Declaration of Alexander Devine (ECF No. 64-3), at ¶ 2. According to counsel,

  "[a]fter analyzing the medical records from Boris Shapiro, I called him to schedule his deposition.

  I asked if the Plaintiff's medical records were his and his availability for deposition. I did not speak

  to [him] about his treatment of Plaintiff, nor did we discuss the substance of Plaintiff's medical

  records. I never told Plaintiff's counsel that I had spoken to Boris Shapiro about his treatment of

  Plaintiff or medical records. I only told Plaintiff's counsel that Boris Shapiro told me he did not

  remember Plaintiff when I called to tell him I was going to subpoena him for deposition." Id., at ¶¶

  4-6. The Plaintiff's counsel filed his own declaration, stating that defense counsel told him that

  defense counsel asked Mr. Shapiro "whether his records pertaining to Plaintiff and his treatment of

  her were accurate" and that Mr. Shapiro confirmed that his records were accurate. Declaration of

  Spencer M. Aronfeld (ECF No. 68-1), at ¶ 3.

                  Counsel's declarations are consistent with the deposition testimony of Mr. Shapiro.

  When asked whether he discussed the substance of the Plaintiff's medical records when he was

  phoned by defense counsel prior to the deposition he responded "No." Deposition of Boris Shapiro

  (ECF No. 64-4), at 24. He also testified that he confirmed by phone that the records were his own.

  Id., at 26, 27. Mr. Shapiro was at the deposition pursuant to a subpoena. (ECF No. 59-1)

                  In summary, a single question by defense counsel as to whether the medical records

                                                     3
Case 0:18-cv-61348-WPD Document 81 Entered on FLSD Docket 05/30/2019 Page 4 of 7



  were those of Mr. Shapiro and whether they were accurate appears to be the main support for the

  Plaintiff's request for sanctions pursuant to Fla. Stat. § 456.057 as to Mr. Shapiro, whose medical

  records were already in the possession of the Defendant pursuant to a release signed by the Plaintiff

  months earlier. This is insufficient as a basis for sanctions, as discussed further below.

                 The Plaintiff does not specify the content of the allegedly improper discussion with

  Dr. Lesley Warren, the Plaintiff's treating podiatrist. Motion (ECF No. 59), at 2-3. According to

  defense counsel, he asked similar questions of Dr. Warren as he had of Mr. Shapiro and, upon

  arriving at the doctor's office for the deposition, Dr. Warren "offered me a donut." Declaration of

  Alexander Devine (ECF No. 64-3), at ¶¶ 8-10. Dr. Warren testified at her deposition that she was

  asked by defense counsel over the phone prior to the deposition whether she remembered the

  Plaintiff, and responded that she did not remember the Plaintiff. Deposition of Warren (ECF No. 64-

  5), at 38-39. Dr. Warren also testified that when defense counsel arrived at the office for the

  deposition, Dr. Warren offered him a donut. Id., at 41. Dr. Warren was deposed pursuant to a Notice

  of Deposition. (ECF No. 59-2)

                 A single question to Dr. Warren as to whether she remembered the Plaintiff seems

  to be the sole support for the Plaintiff's request for sanctions against Dr. Warren, whom the Plaintiff

  did not serve with her Motion for Sanctions. This is woefully insufficient and, arguably, the record

  should have compelled the Plaintiff to withdraw her Motion for Sanctions as to Dr. Warren upon

  review of the transcript of the deposition.

                 The Plaintiff fails to cite persuasive authority for any of her requested sanctions as

  to these two witnesses or as to the Defendant. The Plaintiff’s reliance on Phillips v. Ficarra, 618

  So.2d 312, 314 (Fla. 4th DCA 1993), is misplaced. In that case the court found that it was not an

  abuse of discretion to refuse to strike the testimony of a physician who might have violated Fla. Stat.

                                                    4
Case 0:18-cv-61348-WPD Document 81 Entered on FLSD Docket 05/30/2019 Page 5 of 7



  § 456.057 by speaking with defense counsel who asked the physician to review an MRI of the

  plaintiff.1 The court noted that relevant factors to the exercise of a trial court’s discretion on this

  issue include “the extent of the violation, its willfulness, and its degree of harm to the patient.” Id.,

  at 314. While it appears that both of these medical professionals provided testimony unfavorable to

  the Plaintiff, and thus she was "harmed" by their testimony, there is no basis for a finding that such

  unfavorable testimony was based on the alleged violation of the Florida statute. Moreover, the extent

  of the violation, if any, is so minimal as to not warrant the sanctions requested by the Plaintiff,

  particularly where there is no evidence that the Plaintiff's medical treatment information was

  revealed to the defense counsel during these conversations. In Bradley v. Brotman, 836 So.2d 1129,

  1136 (Fla. 4th DCA 2003), the court noted that it was not an abuse of discretion to deny a motion

  for sanctions after defense counsel contacted a plaintiff’s physician, without notice to the plaintiff’s

  counsel, where that physician was not listed as a causation witness “and because the doctor revealed

  nothing to [defense counsel] when he called.” Id.2 The conduct in that case was much more egregious

  than the conduct challenged by the Plaintiff in the present case, which amounted to, at most,

  discussion of logistics, confirmation that the health care providers’ records were their own (and

  accurate), and whether to have a donut before a deposition started.




          1
           The Phillips v. Ficarra case refers to the previous numbering of the pertinent statute,
  which was Fla. Stat. § 455.241. The Supreme Court of Florida has held that the primary purpose
  of the legislature's amendment to that statute in 1988 was to "create a physician-patient privilege
  where none existed before, and to provide an explicit but limited scheme for the disclosure of
  personal medical information." Acosta v. Richter, 671 So.2d 149, 154 (Fla. 1996).
          2
          The state court ordered a new trial on other grounds and noted that the trial court could
  reconsider the motion for sanctions if the physician were called to testify. Bradley v. Brotman,
  836 So.2d at 1136.

                                                     5
Case 0:18-cv-61348-WPD Document 81 Entered on FLSD Docket 05/30/2019 Page 6 of 7



  Request for sanctions against Mr. Shapiro for failure to answer questions

                  The Plaintiff argues that Mr. Shapiro's failure to answer questions at his deposition

  warrants imposition of sanctions. The Court has reviewed the parties' arguments, and the transcript

  of the deposition of Mr. Shapiro. Regarding his conversation with defense counsel prior to the

  deposition, Mr. Shapiro testified that: "My conversation with Mr. Devine was not very nice.... I did

  not want to participate in this.... I said 'What do you want from me? I'm a busy man. I'm not a healthy

  person. I get very nervous in these type of situations which exacerbates my headaches. What do you

  want from me?'" Deposition (ECF No. 64-4), at 26. After this statement by the witness, the Plaintiff's

  counsel moved into an area of extensive questioning related to whether Mr. Shapiro was complying

  with Medicare requirements related to billing and the accuracy of his records, id., at 27-36, and

  whether Mr. Shapiro had ever worked for the Defendant before or whether he was being paid for his

  time at the deposition by the Defendant, id., at 43. While Mr. Shapiro did refuse to answer some of

  the questions posed by Plaintiff's counsel Spencer Aronfeld, stated that "I'm going to terminate the

  deposition because this is an uncooperative witness who refuses to answer my questions under

  subpoena." (ECF No. 64-4), at 43. The record does not reveal that the Plaintiff had subpoenaed Mr.

  Shapiro, who was appearing at the deposition pursuant to a subpoena issued by the Defendant.

  Moreover, the Court notes that defense counsel directed the witness that he was "required to answer"

  the questions. Id., at 44.

                  The Court need not address further the request for sanctions against Mr. Shapiro, as

  the Motion for Sanctions was brought for alleged violations of Fla. Stat. § 465.057, and the failure

  to answer questions at his deposition is not evidence that Mr. Shapiro (or the Defendant) violated

  that statute.




                                                    6
Case 0:18-cv-61348-WPD Document 81 Entered on FLSD Docket 05/30/2019 Page 7 of 7



                 Consistent with the above, it is

                 RECOMMENDED that the Plaintiff’s Motion for Sanctions (ECF No. 59) be

  DENIED.

                 The parties will have 14 days from the date of being served with a copy of this Report

  and Recommendation within which to file written objections, if any, with The Honorable William

  P. Dimitrouleas, United States District Judge. Failure to file objections timely shall bar the parties

  from a de novo determination by the District Judge of an issue covered in the Report and shall bar

  the parties from attacking on appeal unobjected-to factual and legal conclusions contained therein,

  except upon grounds of plain error if necessary in the interest of justice. See 28 U.S.C. § 636(b)(1);

  Thomas v. Arn, 474 U.S. 140, 149 (1985); Henley v. Johnson, 885 F.2d 790, 794 (11th Cir. 1989);

  11th Cir. R. 3-1.

                 DONE and SUBMITTED at Fort Lauderdale, Florida this 30th day of May, 2019.




  Copies to:
  Counsel of Record




                                                    7
